Citation Nr: 0722595
Decision Date: 07/24/07	Archive Date: 09/11/07

DOCKET NO.  02-17 885A	)	DATE AUG 07 2007
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


ORDER

     The following corrections are made in a decision issued by the Board in this case on July 23, 2007:

     On line 2, page 21, September 22, 2003, is corrected to read September 25, 2003.

     On line 5, page 21, September 23, 2003, is corrected to read September 26, 2003.



		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0722595	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  02-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a neck injury with radiculopathy, for the period 
from January 25, 2002 to September 25, 2003.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a neck injury with radiculopathy, for the period 
from September 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a June 2002 rating decision in which the RO 
continued the veteran's 20 percent rating for his service-
connected residuals of a neck injury with radiculopathy.  In 
July 2002, the veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in September 2002, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2002.

In April 2004, the Board remanded the matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include a VA examination of the veteran's 
neck.  After accomplishing the requested action, the RO/AMC 
continued the denial of the claim (as reflected in a July 
2005 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

In December 2005, the Board again remanded this matter to the 
RO via the AMC for further action, to include separate VA 
orthopedic and neurological examinations of the veteran.  
After accomplishing the requested action, the RO/AMC 
increased the assigned rating for the veteran's service-
connected residuals of a neck injury with radiculopathy to 30 
percent effective September 26, 2003 (as reflected in a March 
2007 SSOC). 

Because higher ratings for the disability are available 
before and after September 26, 2003, and the appellant is 
presumed to be seeking the maximum available benefit, the 
Board has characterized the appeal as encompassing the two 
matters set forth on the preceding page.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993). 



FINDINGS OF FACT

1.  All notification and assistance action needed to render a 
fair decision on each claim on appeal has been accomplished.  

2.  Prior to September 26, 2003, the medical evidence of 
record is in relative equipoise on the question of whether 
the veteran's cervical spine disability reflects overall 
moderate or severe limitation of motion due to pain.

3.  Since September 26, 2003, the medical evidence shows 
range of motion of the cervical spine includes forward 
flexion to 5 degrees and no unfavorable ankylosis of the 
cervical spine or the entire spine; there is no objective 
evidence of separately ratable neurological manifestations 
associated with the veteran's service-connected cervical 
spine disability.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 30 percent rating for residuals of a neck 
injury with radiculopathy, for the period from January 25, 
2002, to September 25, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code (DC) 5290 (as in effect prior to 
September 26, 2003). 

2.  The criteria for a rating in excess of 30 percent for 
residuals of a neck injury with radiculopathy, from September 
26, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General 
Rating Formula for renumbered Diagnostic Codes 5235-5243 (as 
in effect since September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the June 2002 rating action on appeal.  In December 
2002 and April 2004 post-rating letters, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for a higher 
rating for residuals of a neck injury with radiculopathy, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  The March 2007 supplemental SOC informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
March 2007 SSOC reflects readjudication of the claims.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006);  See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Board further notes that the March 2007 SSOC informed the 
veteran how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations.  However, the timing or form of this notice 
also is not shown to prejudice the veteran. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as  outpatient treatment 
records from VA Medical Centers (VAMCs) in Bath and Albany, 
New York, and reports of VA examination. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Claims for Higher Ratings for Cervical Spine Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of August 1980, the RO granted 
service connection and assigned an initial noncompensable 
rating for residuals of a neck injury, effective from January 
28, 1980.  The initial rating was assigned under the 
provisions of 38 C.F.R. § 4.71a, former Diagnostic Code (DC) 
5290, which is for limitation of motion of the cervical 
spine.  By rating action of March 1987, the RO increased the 
rating for residuals of a neck injury with radiculopathy to 
20 percent, effective May 27, 1986.  On January 25, 2002, the 
RO received the veteran's current claim for increase.

Initially, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the RO has considered the claim for a higher 
rating for residuals of a neck injury under both the former 
and revised applicable criteria, and has given the appellant 
notice of both criteria (see the September 2002 SOC and July 
2005 SSOC).  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria.  




A.  Period Prior to September 25, 2003

1.  Factual Background

On March 2002 VA neurological examination, the veteran 
complained of neck pain tending to cause numbness and 
tingling in his arms.  While the neck pain was constant, he 
did not report any flare-ups.  The pain limited his ability 
to turn his head while driving.  He found pain medications 
beneficial and did not use a crutch, brace, cane or 
corrective shoes.  He denied any fatigability.  He complained 
of some neck stiffness and said he had no lack of endurance.  
On examination, range of motion of the cervical spine 
measured forward flexion to 10 degrees, extension to 5 
degrees, lateral flexion bilaterally to 10 degrees, and 
rotation bilaterally to 20 degrees.  There was no palpable 
cervical muscle spasm.  Power, tone and bulk were normal in 
the deltoids, biceps, triceps, wrist extensors, wrist 
flexors, iliopsoas, hamstrings, quadriceps, gluteals, foot 
dorsiflexors, and foot plantar flexors.  According to the 
examination report, the veteran's gait was normal and he had 
normal pinprick, light touch, vibration and position sense.  
He was able to walk to the exam table and get on the exam 
table without difficulty.  There was no objective evidence of 
painful motion, spasm, weakness or tenderness.  There were no 
postural abnormalities or fixed deformities.  Back 
musculature was normal.  The examiner's impression was 
cervical spine degenerative disease.  It was noted the 
veteran had a second, pos- service injury in 2000 which 
resulted in cervical spine disc disease and surgery.

A July 2002 VA outpatient medical record reflects the 
veteran's complaints of neck, back and left shoulder pain 
with muscle spasms in the back and neck, and numbness and 
tingling in the arms and hand (with the left side worse than 
the right).

An August 2002 VA medical record notes the veteran's 
complaint of cervical problems with his neck held in mild 
flexion.  His back muscles were noted to be rigid and he was 
in pain.  It was noted the veteran was employed as a teacher 
and was having a very difficult time sitting and standing due 
to the neck problem.  A fusion and some fixation of C6-7 with 
a metallic plate and screws after a post service school 
accident were noted.  The attending registered physician's 
assistant noted the veteran could not function in the 
household, including sexually, because of his neck pain.  He 
was unable to do any household chores or lawn work.  The 
physician's assistant ordered physical therapy, the use of 
ice, and a prescription for a muscle relaxant.  

A subsequent physical therapy consultation in August 2002 
reveals the veteran sustained a post service neck injury two 
years before when he was twice thrown from a "chariot", the 
second time landing directly on his head and cervical spine.  
A private doctor advised surgery, after which the veteran 
reported a decrease in acute pain.  However, the veteran 
continued to experience "sleep" in his left hand and 
occasionally in the left lower leg.  Now he had intermittent 
headaches that seemed to start in the neck.  The veteran also 
reported pain in the left side of the neck that went into the 
left shoulder.  He said he dropped things from the left hand.  
When he raised his arms overhead, the veteran reported pain 
in his neck region.  Discomfort was described as a six to 
seven on a scale of 10 with his worst being a nine to ten and 
his best a two to three.  

The veteran presented with his neck in slight lateral flexion 
to the right side and his head forward with protraction of 
the cervical spine.  The upper back and neck were rigid.  
Reflexes were grossly 2/4 bilaterally.  Sensory perceptions 
were noted decreased to light touch and sharp/dull in the 
left mid-forearm and central palm.  Range of motion of the 
cervical spine was measured as forward flexion to 75 percent 
of normal, extension to 25 percent of normal, lateral flexion 
to the right to 30 degrees, and lateral flexion to the left 
to 40 degrees with pulling.  Tenderness was noted to the left 
levator scapula and left rhomboid musculature.  Physical 
therapy was prescribed three times a week for four weeks.

An October 2002 VA neurology consultation reflects that the 
veteran was seen for pain management.  His post-service 
injury, when the grade school math teacher fell on his head 
during a Roman field-day activity two years before, was noted 
as was the subsequent surgery to alleviate a severe neck 
injury with disc herniation.  The veteran complained that, in 
the prior two years, he had intermittent spasms and decreased 
range of motion about the neck, but no bowel or bladder 
discomfort.  On examination, decreased flexion, extension and 
lateral rotation of the neck were noted as was a significant 
paraspinal spasm.  Reflexes were preserved in the upper and 
lower extremities without asymmetry.  There was no sensory 
loss other than some mild vibratory loss.  It was noted that 
the veteran's gait and balance were impaired by the rigid way 
he held his spine, and he turned in an en bloc sort of 
fashion.  Arm swing was normal.  The neurologist's impression 
was residual chronic pain, muscle spasm and severe 
limitation.  There was nothing to suggest myelopathy.

A December 2002 VA neurology consultation reveals the veteran 
still had some left arm numbness and terrible paraspinal 
spasms.  

A February 2003 VA physical therapy consultation reflects 
that the veteran was seen for evaluation of possible 
additional therapies for chronic cervical pain.  It was noted 
that the veteran complained of neck pain on and off for 20 
years after his 1976 service injury until another neck injury 
in 1999 while teaching grade school.  He developed 
significant perceived weakness in the left hand, but reported 
feeling slightly better after disc surgery.  More recently, 
the veteran had increased neck pain on the left side and said 
the pain radiated down the left arm and, occasionally, down 
the right arm.  He also had persistent left hand and finger 
numbness which mostly involved the ulnar three digits.  
Continuing difficulty was noted with fine motor tasks or 
prolonged even keyboarding secondary to his left hand 
problems.  A more recent left-sided pain was noted with the 
posterior aspect of the pelvis in the sacroiliac area.  The 
veteran reported no vision changes or associated headaches.  
His weight had slowly increased to 286 pounds.  Occasional 
cramping in the lower extremities was more frequent on the 
left side.  The veteran tripped a lot during ambulation on 
uneven ground.  

On examination, the veteran did not appear in any acute 
distress.  Active range of motion in the cervical spine was 
mildly limited to 50 degrees on lateral rotation to the right 
and left and with end range pain on the left.  He managed 
only 25 degrees of lateral flexion and had pain again with 
flexion to the left side as well as the right-sided end 
range.  The veteran had a positive Spurling's with 
compression in the midline and with rotation to the left.  
Sensory testing revealed diminished sensation in a C6 
distribution on the left side compared with the right.  Ulnar 
distribution and C7-8 appeared to be grossly symmetric to 
pinprick.  Manual muscle testing revealed significant 
weakness in grip strength, wrist extension and elbow flexion 
of the left side compared with the right side.  Deep tendon 
reflexes were slightly sluggish over the left biceps compared 
with the right and were normal at the triceps and brachial 
radialis.  The veteran appeared to have symmetric lower 
extremity strength with good range of motion bilaterally.  
There was no specific hip tenderness, and sensory testing in 
the lower extremities revealed a mild decrease in sharp dull 
discrimination over the left L5 distribution compared with 
the right side.  Deep tendon reflexes were 2+ at the 
quadriceps and 1+ at the triceps area bilaterally.  The 
therapist's impression was some mild L5 radicular symptoms.

Subsequent February 2003 VA outpatient medical records reveal 
that the veteran complained of constant pain in the neck area 
which rated a nine.  It also was noted in a second record 
that he had no weakness of the upper or lower extremities.  

An April 2003 VA neurology consultation record notes that the 
veteran continued to have a lot of paraspinal muscle spasm.  

2.  Analysis

Under the criteria in effect prior to September 26, 2003, 
former DC 5290 provided that a 10 percent rating was assigned 
for slight limitation of motion, a 20 percent rating was 
assigned for moderate limitation of motion, and a 30 percent 
rating was  assigned for severe limitation of motion.  See 38 
C.F.R. § 4.71a, DC 5290 (2002).

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. §  
4.6.

Considering the pertinent evidence in light of the above-
noted criteria, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that a rating in excess of 
20 percent for the veteran's cervical spine disability, for 
the period January 25, 2002 to September 25, 2003, is 
warranted.

Limitation of motion findings as they pertain to the 
veteran's cervical spine for the period from January 25, 2002 
to September 25, 2003, are found in four post-service medical 
records.  On VA examination in March 2002, range of motion of 
his cervical spine was recorded as forward flexion to 10 
degrees, extension to 5 degrees, lateral flexion bilaterally 
to 10 degrees, and rotation bilaterally to 20 degrees.  An 
August 2002 physical therapy consultation record noted range 
of motion of the cervical spine as forward flexion to 75 
percent of normal, extension to 25 percent of normal, lateral 
flexion to the right to 30 degrees, and lateral flexion to 
the left to 40 degrees with pulling.  An October 2002 VA 
neurology consultation reflects the neurologist's conclusion 
of residual chronic pain, muscle spasm and severe limitation.  
A February 2003 VA physical therapy consultation noted that 
the veteran's active range of motion in the cervical spine 
was mildly limited with 25 degrees of lateral flexion, pain 
with flexion to the left side as well as the right side end 
range, and 50 degrees of lateral rotation to the right and 
left and with end range pain on the left.  

The March 2002 and October 2002 findings show a severe 
limitation of motion in the cervical spine, while the 
physical therapists who conducted the August 2002 and 
February 2003 measurements describe the veteran's range of 
motion as mildly limited.  The Board also notes that the 
measurements of forward flexion range from to 10 degrees in 
the March 2002 VA examination to 75 percent of normal in the 
August 2002 VA physical therapy consultation.  While specific 
findings for forward flexion are not given in the other two 
records, those examiners characterize range of motion of the 
cervical spine as severely limited on October 2002 VA 
neurology consultation and as mildly limited on February 2003 
VA physical therapy consultation.

Thus, the medical evidence of record appears to be in 
relative equipoise on the question of whether the veteran had 
moderate or severe limitation of motion of the cervical 
spine, for the period from January 25, 2002 to September 22, 
2003.  Hence, affording the veteran the benefit of the doubt 
(see 38 C.F.R. §§ 3.102, 4.3), the Board finds that, for the 
period from January 25, 2002 to September 22, 2003, the 
criteria for a 30 percent rating for severe limitation of 
motion residual to neck injury with radiculopathy are met.

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Here, however, the Board finds that the maximum, 30 percent 
rating under Diagnostic Code 5290 adequately compensates the 
veteran for any functional loss due to pain, weakness and 
fatigability during the period in question.  See 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca.  In this regard, the Board 
notes that the March 2002 VA examiner stated that the 
veteran's motion was not limited by objective evidence of 
painful motion, spasm, weakness or tenderness.    

Moreover, no higher rating is assignable under the criteria 
then in effect.  As indicated above, the 30 percent rating is 
the maximum rating assignable under former Diagnostic Code 
5290.  Moreover, during the period in question, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the veteran's service-connected 
cervical spine disability might be assigned.  In the absence 
of evidence of, or of disability comparable to, residuals of 
a fracture of the vertebra, unfavorable ankylosis of the 
spine or intervertebral disc syndrome due to a service-
connected injury, evaluation and assignment of any higher 
rating under Diagnostic Code 5285, 5286, 5289, or 5293, is 
not warranted.  



B.  Period Since September 26, 2003

1.  Factual Background

A November 2003 VA neurology consultation reflects the 
veteran's follow up visit for chronic neck and back pain.  It 
was noted that he could still teach school, but was quite 
restricted in terms of any kind of sitting, standing, or 
repetitive upper extremity work.  A moderate limitation was 
noted.

March 2004 VA medical records reveal that the veteran's neck 
muscles were in spasm and complaint of a constant aching 
sensation located on the right side of the neck that ran down 
into the right shoulder area.  The veteran disclosed that if 
he moved his neck just right that the pain would become a 
stabbing sensation.

On November 2004 VA spinal examination, the veteran 
complained of stiffness and pain in his neck since his 
service injury in 1976.  Over time, he said he had learned to 
live with this.  He also had continued headaches, primarily 
up the left side of his neck, some numbness in the left arm 
going down into his hand, and posterior pain and stiffness as 
well as muscle spasms under his left shoulder blade.  After a 
post service injury in 1999, the veteran had a stabilization 
of his C6 and 7, at C6 and 7 level, and a stabilization of 
his cervical spine with placement of rods.  The veteran then 
complained of decreased mobility related to this fusion of 
his cervical spine.  He had headaches that started at the 
left side of his neck, at the base of the left side of his 
head, and went over the occipital area, as well as severe 
muscle spasms, especially across the left side of his left 
shoulder down into the scapula area between the scapula and 
the spine.  For this he applied ice and occasionally heat.  
He also used medications and a TENS unit.  The veteran 
reported problems sleeping with flare-ups caused by any 
position changes, increased activity, and the weather.  The 
veteran said that his cervical spine injuries significantly 
impacted his functional capacity.  He limited his activities, 
and was careful where and how he walked.

The physician noted that, on examination, the left shoulder 
appeared to sit higher than the right.  The veteran appeared 
to sit with his head in a forward flexed position to 40 
degrees out of a possible 45 degrees and right lateral 
flexion was to 25 degrees out of a possible 45 degrees.  The 
veteran was not able to flex his neck even to the neutral 
position, as he was currently flexed to 40 degrees.  Movement 
was limited by pain as well as weakness and immobility.  
There was obvious spasm, especially of the left paraspinal 
muscles and in the left posterior cervical spine, and 
especially between the thoracic spine and the scapula.  
Diagnoses were chronic cervical spine pain, status post 
internal stabilization C6 and 7; cervical muscle spasms; and 
cervical spine pain with radiculopathy to the left upper 
extremity.

On November 2004 VA neurological examination, the veteran 
complained of numbness in the distribution related to C7 
radiculopathy.  On examination, the veteran's range of motion 
for his cervical spine was recorded as forward flexion to 
about 10 degrees, extension to 5 degrees, lateral flexion to 
approximately 10 degrees, and rotation to 20 degrees.  There 
was no palpable cervical muscle spasm.  Rather normal bulk 
and tone were noted in the deltoids, biceps, triceps, wrist 
extensors, flexors, and psoas.  In the lower extremity, his 
quadriceps, gluteals, foot dorsiflexors, and plantar flexors 
were intact.  Reflexes were slightly sluggish on the left 
biceps when compared to the right; normal at the triceps and 
brachioradialis.  In the lower extremities, good strength was 
noted in his range of motion.  Also noted was some tenderness 
over the left sacroiliac area extending to the left sciatic 
notch.  Sensory testing of the lower extremities revealed 
mild loss of sensation in the left L5 distribution.  The 
physician assessed that there was some continued limitation 
and mild reflex loss in asymmetry in the left upper extremity 
and sensory loss in the C7 distribution.  Chronic pain 
syndrome also was noted, as was limitation of motion about 
the neck, and cervical radiculopathy related to his service-
connected injury and matched to the post service fall in 
2000.  

In a later November 2004 VA medical record, the prior 
examiner indicated that the veteran had improved to the point 
where he was at a baseline (or where he was at prior to the 
1999 or 2000 post service injury), but still had moderate 
limitation of motion.  Neck spasms continued as did some 
intermittent left arm numbness and pain on lateral rotation 
of the neck to the left.  Limitation of flexion and extension 
were noted.  There were no myelopathic complaints or signs, 
no urinary complaints, no motor weakness, no reflex loss or 
asymmetry.  

A December 2004 VA medical record reflects the veteran's 
complaints of chronic pain in his neck that radiated down 
into his left shoulder blade and which he rated an eight.  
The veteran described this as a sharp ache.  It was noted 
that medicines dulled the pain enough to make the pain 
bearable.  

A February 2005 VA medical record notes the veteran's 
complaints of chronic pain in his neck radiating to the left 
shoulder and left shoulder blade.  Again, the veteran rated 
this pain an eight.  He described the pain in the neck as a 
dull ache with intermittent sharp pains if he moved too 
quickly and the shoulder/shoulder blade as muscle spasms.  
Pain radiated down the left arm "sometimes".  He stated 
that the pain was made worse by staying in any one position 
too long or being on his feet for prolonged periods of time.  

On October 2006 VA neurological examination, the veteran 
complained of chronic neck pain which radiated into the left 
shoulder, left scapula, left upper extremity, and left hand.  
It involved all of the fingers.  He described numbness, 
tingling, and burning sensations.  He also reported decreased 
strength in the arm and in the hand.  The veteran claimed his 
symptoms were constantly present.  On examination, power, 
tone, and bulk were normal in the deltoid, biceps, triceps, 
wrist extensors and flexors, and small muscles of the hand, 
except for weakness of the triceps, abductor digiti minimi, 
flexor pollicis longus, and flexor digiti minimi with 4/5 
strength in those muscles on the left side.  The veteran had 
good finger-nose-finger and good heel-knee-shin coordination.  
Decreased sensation was noted in the left upper extremity in 
all the fingers to all modalities.  He had a palpable 
cervical spine spasm.  Deep tendon reflexes were +2 in the 
biceps, triceps, brachioradialis, knee and ankle, except for 
0 in the left triceps, 1 in the left biceps, and 1 at the 
left brachioradialis.  Impression was cervical radiculopathy 
due to service-connected cervical spine abnormality.

On VA cervical spine examination in October 2006, the range 
of motion of the cervical spine was recorded as forward 
flexion from 0 to 5 degrees with pain starting at 5 degrees; 
extension from 0 to 5 degrees with pain starting at 2 
degrees; right lateral flexion from 0 to 10 degrees with pain 
starting at 5 degrees.  The examiner noted that left and 
right lateral rotation as well as left lateral flexion were 
not possible due to surgical ankylosis.  It also was noted 
that repetitive movements reduced forward flexion to 0 
degrees due to pain and lack of endurance.  It was noted that 
an August 2002 x-ray showed degenerative joint disease with a 
metallic plate for stabilization purposes with five screws 
between C6 and C6-7.  The diagnosis was post-traumatic 
degenerative joint disease of the cervical spine with marked 
loss of range of motion.

The examiner opined that the veteran was moderately impaired 
by his severe neck pain and had to take 14 days of sick leave 
in the previous 12 months.  It was noted that the veteran's 
pain was getting progressively worse with time.  There was a 
marked loss of range of motion of the cervical spine, which 
was described as surgically ankylosed, but no kyphosis 
scoliosis or lordosis of any clinical significance.

In a January 2007 VA addendum to the recent VA cervical spine 
examination, the October 2006 examiner stated that it was as 
least as likely as not that the ankylosis was favorable since 
it was done surgically by placing metal plates and screws in 
an attempt to stabilize the cervical spine.  The pain in the 
back of the veteran's neck developed back in 1976 after his 
service injury.  He reinjured the neck during the grade 
school "chariot race" which aggravated the same pain.  The 
examiner concluded that it was at least as likely as not that 
60 percent of the veteran's pain was secondary to the 
original injury and 40 percent of the pain was secondary to 
the post service injury.

2.  Analysis

Effective September 26, 2003, former Diagnostic Code 5290 has 
been renumbered 5237; however, the criteria for rating all 
musculoskeletal spine disabilities are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides for a 20 percent rating for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees.  A 30 percent rating is 
assignable for forward flexion of the cervical spine limited 
to 15 degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is assignable for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  Under the revised rating schedule, forward 
flexion and extension and lateral flexion to 45 degrees, and 
rotation to 80 degrees, each, are considered normal range of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Plate V.

Considering the evidence since September 26, 2003 in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 30 percent for the veteran's cervical spine 
disability is not warranted.

Applying the demonstrated symptoms of cervical strain to the 
rating criteria in effect as of September 26, 2003, the Board 
notes that a rating in excess of 30 percent for the veteran's 
cervical spine disability would require unfavorable ankylosis 
of the entire cervical spine or unfavorable ankylosis of the 
entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  As the veteran has not been found to have 
unfavorable ankylosis of the cervical spine, the Board finds 
that a rating in excess of 30 percent for his cervical spine 
disability is not warranted for the period from September 26, 
2003.

Even considering the DeLuca factors, the Board finds that the 
30 percent rating adequately compensates the appellant for 
any functional loss due to pain, weakness, lack of endurance 
and fatigability.  DeLuca, 8 Vet. App. at 204-07.  In this 
regard, the October 2006 VA examiner noted that repetitive 
movements reduced forward flexion to 0 degrees due to pain 
and lack of endurance; however, this is not indicative of 
unfavorable ankylosis or disability comparable to unfavorable 
ankylosis.  The Board also notes that, as, under the revised 
criteria, disabilities of the spine are rated based on 
limitation of motion with or without symptoms such as pain, 
the Board finds that the DeLuca factors do not provide a 
basis for a higher rating for the veteran's cervical spine 
disability.  

While the medical evidence of record does show measurement of 
forward flexion was to 10 degrees in the November 2004 VA 
neurological examination and forward flexion was to 5 degrees 
in the October 2006 VA cervical spine examination, this is 
consistent with a 30 percent rating under the revised 
criteria, which is assignable when forward flexion of the 
cervical spine is limited to 15 degrees or less.

While the revised criteria also provides for higher ratings 
where there is intervertebral disc syndrome-based either on 
the frequency of incapacitating episodes, the General Rating 
Formula, or by combining separate ratings for orthopedic and 
neurological manifestations, whichever results in a higher 
rating (see 38 C.F.R. § 4.71a, General Rating Formula, Note 
1; DC 5243 (2006))-here, the medical evidence does not 
demonstrate that any current disc disease is progression of 
service-connected disability.  Moreover, in any event, there 
is no documentation in the record of what VA considers 
"incapacitating episodes" so as to warrant a higher rating 
under DC 5243 for intervertebral disc syndrome.  

The Board also has considered whether the veteran's service-
connected cervical spine disability warrants assignment of a 
separate rating for neurological manifestations under the 
revised criteria.  In this case, the Board acknowledges that 
evidence of record includes notations of radiculopathy; for 
example, the October 2006 VA examiner noted the presence of 
cervical radiculopathy due to service-connected cervical 
spine abnormality.  However, no physician has characterized 
any such radiculopathy as a separately ratable neurological 
disability.  

For all the foregoing reasons, the claim for a higher rating 
in excess of 30 percent for residuals of a neck injury with 
radiculopathy, from September 26, 2003, must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against this claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




C.  Both periods

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  The Board also 
finds that there is no showing, during any period under 
consideration, that the disability under consideration 
reflects so exceptional or so unusual a disability picture so 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the June 2002 rating decision and the March 2007 SSOC).  
In this regard, the Board notes that the disability has not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), or 
that the disability warrants frequent periods of 
hospitalization, nor is there any showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  Although the October 2006 VA spinal 
examiner reiterated the  veteran's assertion that he was 
unable to work for 14 days in a one-year period due to his 
cervical spine disability, the 30 percent rating for severely 
limited cervical spine motion clearly contemplate some 
interference with employment; however, more than that is not 
objectively shown.  In the absence of evidence of any of the 
factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 




ORDER

A 30 percent rating for residuals of a neck injury with 
radiculopathy, for the period from January 25, 2002 to 
September 22, 2003, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for residuals of a neck 
injury with radiculopathy, for the period from September 23, 
2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


